Order, Supreme Court, New York County (Marcy L. Kahn, J.), entered on or about May 5, 2006, which denied defendant’s motion for resentencing pursuant to the 2005 Drug Law Reform Act, unanimously affirmed.
The court properly denied defendant’s motion on the ground that he was less than three years from his parole eligibility date when he filed the motion (see People v Bautista, 26 AD3d 230 [2006], appeal dismissed 7 NY3d 838 [2006]). Since defendant was clearly ineligible, as a matter of law, for resentencing, there was no reason for the court to assign counsel or conduct a hearing (see People v Santana, 44 AD3d 340 [2007]). Concur—Tom, J.P., Saxe, Friedman, Williams and Buckley, JJ. [See 12 Misc 3d 1195(A), 2006 NY Slip Op 51584(U).]